DETAILED ACTION
The papers submitted on 10 February 2022, amending claims 11 and 17, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-15 and 17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kind et al. (DE 10 2011 053 692 A1) in view of Harvey (US 4,445,957 A).
Regarding claim 11 and/or 17, Kind discloses a method for manufacturing fiber composite parts from raw material to finished composite part, the raw material being a raw fiber tow 12, the tow comprising a plurality of fibers (title/abstract, FIG. 1-2), the method comprising the continuous steps of:
(a) preheating and spreading the tow (FIG. 1; ¶¶ 35, 40);
(b) impregnating and/or injection molding the tow under pressure with melted thermoplastic to form an extrudate filament comprising fibers and thermoplastic (FIG. 1; ¶¶ 35+); 
(c) cooling the extrudate filament to a temperature below a melting temperature of the thermoplastic, but above a glass transition temperature of the thermoplastic (FIG. 1; ¶ 35); and
(~d or e) forming/preforming the with counter-rotating rollers 32 (FIG. 1, 3; ¶ 35)
(e) cutting the shaped extrudate filament to a desired length to create a plurality of preforms (FIG. 1; ¶ 39);
whereby manufacturing occurs in a direct, continuous conversion of raw materials into the finished composite part (FIG. 1).
Kind does not appear to explicitly disclose pultruding or subsequent molding of the preforms.
However, Harvey discloses a method of forming composites including steps of:
(d) pultruding the extrudate filament 26 through a forming die 30 to shape the cross- section of the extrudate filament; 
(e) heating and cutting 80 the shaped extrudate filament to a desired length to create a plurality of preforms;
(f) continuously compression molding 12 each preform into a finished composite part; and
(g) ejecting 82 each finished composite part from the mold (FIG. 7; 4:29-63).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kind to include the pultruding and continuous molding of Harvey, in order to continuously form the impregnated filaments into finished moldings with a method known in the art.
Regarding claim 13 and/or 19, Kind discloses glass or carbon fibers (¶ 15-16).
Regarding claim 14 and/or 20, Harvey discloses a rectangular pultrusion cross section (FIG. 5-6).
Regarding claim 15 and/or 21, Harvey discloses bending to a desired bend radius (FIG. 7).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kind et al. (DE 10 2011 053 692 A1) in view of Harvey (US 4,445,957 A) as applied to claim 11 or 17 above, further in view of Gleich et al. (US 8,883,908 B2).
Kind does not appear to expressly disclose the tow is spread and preheated with rollers. 
However, Gleich discloses a similar method for impregnating fibers in which fiber tows are spread and preheated by spreading rollers 12/18 and optionally an oven 19 (12:40-13:1). This implies that the rollers are heated when the optional oven is absent.
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kind to include the spreading rollers of Gleich, because such rollers are known in the art and would allow the tows to be spread and heated as required for the impregnation step.

Claim 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kind et al. (DE 10 2011 053 692 A1) in view of Harvey (US 4,445,957 A) as applied to claim 11 or 17 above, further in view of Prebil et al. (US 2015/0053333 A1)
Modified Kind does not appear to explicitly disclose a manual molding step.
However, Prebil discloses a method for molding thermoplastic composite parts by impregnating and pultrusion (title/abstract, ¶¶ 64+; FIG. 4) and further discusses that the lay-up can be performed by hand/manually (¶¶ 55, 71, 86).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the modified process of Kind to include the manual lay-up of Prebil, because such manual laying-up is conventional and could be performed with expected results.


Response to Arguments
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive.
Applicant contends that Kind only discloses forming semi-finished products or preforms. The Examiner agrees Kind does not disclose forming finished products only forming preforms. Applicant further contends that Harvey is directed to thermoset materials and the “curing” is not relevant to the thermoplastic process of the present invention. The Examiner does not agree Applicant’s conclusion of non-obviousness. The teaching of Harvey suggests that a pultrusion process can be used to preform a continuously reinforced fiber material and that such a preform can subsequently be continuously compression molded. Therefore, Harvey is analogous art. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
Further, the teachings of Harvey suggest that replacing Kind’s preforming rollers 32 with a pultrusion die is prima facie obvious, and that subsequently compression molding Kind’s preform is also obvious. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, such a replacement for the rollers is an alternate expedient known in the art and such subsequent compression molding is a known use for a similar preform.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742